Exhibit 10.1

STOCKHOLDERS AGREEMENT

DATED AS OF AUGUST 5, 2014

AMONG

CATALENT, INC.

AND

BLACKSTONE HEALTHCARE PARTNERS L.L.C.



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I. INTRODUCTORY MATTERS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Construction

     3   

ARTICLE II. CORPORATE GOVERNANCE MATTERS

     3   

2.1

 

Election of Directors

     3   

ARTICLE III. INFORMATION

     5   

3.1

 

Books and Records; Access

     5   

3.2

 

Sharing of Information

     6   

ARTICLE IV. GENERAL PROVISIONS

     6   

4.1

 

Termination

     6   

4.2

 

Notices

     6   

4.3

 

Amendment; Waiver

     7   

4.4

 

Further Assurances

     7   

4.5

 

Assignment

     7   

4.6

 

Third Parties

     7   

4.7

 

Governing Law

     7   

4.8

 

Jurisdiction; Waiver of Jury Trial

     7   

4.9

 

Specific Performance

     8   

4.10

 

Entire Agreement

     8   

4.11

 

Severability

     8   

4.12

 

Table of Contents, Headings and Captions

     8   

4.13

 

Grant of Consent

     8   

4.14

 

Counterparts

     9   

4.15

 

Effectiveness

     9   

4.16

 

No Recourse

     9   

 

i



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement is entered into as of August 5, 2014 by and among
Catalent, Inc., a Delaware corporation (the “Company”), and each of the other
parties identified on the signature pages hereto (the “Investor Parties”).

BACKGROUND:

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined below); and

WHEREAS, in connection with, and effective upon, the date of completion of the
IPO (the “Closing Date”), the Company and the Investor Parties wish to set forth
certain understandings between such parties, including with respect to certain
governance matters.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“beneficially own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

“Blackstone Designee” has the meaning set forth in Section 2.1(b).

“Blackstone Group” means the entities listed on the signature pages hereto under
the heading “Blackstone Group.”

“Blackstone Entities” means the entities comprising the Blackstone Group from
time to time, their Affiliates and their respective successors and Permitted
Assigns.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Closing Date” has the meaning set forth in the Background.



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the Preamble.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other capital stock of the Company into which such stock is
reclassified or reconstituted and any other common stock of the Company.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Director” means any member of the Board.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Investor Parties” has the meaning set forth in the Preamble.

“IPO” has the meaning set forth in the Background.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Permitted Assigns” means with respect to a Blackstone Entity, a Transferee of
shares of Common Stock that agrees to become party to, and to be bound to the
same extent as its Transferor by the terms of, this Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent

 

2



--------------------------------------------------------------------------------

ownership interest) of the limited liability company, partnership, association
or other business entity is at the time owned or Controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or Control the managing
member, managing director or other governing body or general partner of such
limited liability company, partnership, association or other business entity.

“Total Number of Directors” means the total number of directors comprising the
Board.

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.

ARTICLE II.

CORPORATE GOVERNANCE MATTERS

2.1 Election of Directors.

(a) Following the Closing Date, the Blackstone Entities shall have the right,
but not the obligation, to nominate to the Board a number of designees equal to
at least: (i) a majority of the Total Number of Directors, so long as the
Blackstone Entities collectively beneficially own 50% or more of the outstanding
shares of Common Stock; (ii) 40% of the Total Number of Directors, in the event
that the Blackstone Entities collectively beneficially own 40% or more, but less
than 50%, of the outstanding shares of Common Stock; (iii) 30% of the Total
Number of Directors, in the event that the Blackstone Entities collectively
beneficially own 30% or more, but less than 40%, of the outstanding shares of
Common Stock; (iv) 20% of the Total Number of Directors, in the event that the
Blackstone Entities collectively beneficially own 20% or more, but less than
30%, of the outstanding shares of Common Stock; and (v) 10% of the Total Number
of Directors, in the event that the Blackstone Entities collectively
beneficially own 5% or

 

3



--------------------------------------------------------------------------------

more, but less than 20%, of the outstanding shares of Common Stock. For purposes
of calculating the number of directors that the Blackstone Entities are entitled
to designate pursuant to the immediately preceding sentence, any fractional
amounts shall automatically be rounded up to the nearest whole number (e.g., one
and one quarter (1 1/4) Directors shall equate to two (2) Directors) and any
such calculations shall be made after taking into account any increase in the
Total Number of Directors. At the request of the Blackstone Entities for so long
as the Board is classified, the number of Directors nominated by the Blackstone
Entities in each class shall be as nearly equal as possible.

(b) In the event that the Blackstone Entities have nominated less than the total
number of designees the Blackstone Entities shall be entitled to nominate
pursuant to Section 2.1(a), the Blackstone Entities shall have the right, at any
time, to nominate such additional designees to which it is entitled, in which
case the Company and the Directors shall take all necessary corporate action, to
the fullest extent permitted by applicable law (including with respect to any
fiduciary duties under Delaware law), to (x) enable the Blackstone Entities to
nominate and effect the election or appointment of such additional individuals,
whether by increasing the size of the Board, or otherwise and (y) to designate
such additional individuals nominated by the Blackstone Entities to fill such
newly-created vacancies or to fill any other existing vacancies. Each such
person whom the Blackstone Entities shall actually nominate pursuant to this
Section 2.1 and who is thereafter elected to the Board to serve as a Director
shall be referred to herein as a “Blackstone Designee”.

(c) In the event that a vacancy is created at any time by the death, retirement
or resignation of any Director designated by the Blackstone Entities pursuant to
this Section 2.1, the remaining Directors and the Company shall, to the fullest
extent permitted by applicable law (including with respect to any fiduciary
duties under Delaware law), cause the vacancy created thereby to be filled by a
new designee of the Blackstone Entities, if such Director was designated by the
Blackstone Entities, as soon as possible, and the Company hereby agrees to take,
to the fullest extent permitted by applicable law (including with respect to any
fiduciary duties under Delaware law), at any time and from time to time, all
actions necessary to accomplish the same.

(d) The Company agrees, to the fullest extent permitted by applicable law
(including with respect to any fiduciary duties under Delaware law), to include
in the slate of nominees recommended by the Board for election at any meeting of
stockholders called for the purpose of electing Directors the persons designated
pursuant to this Section 2.1 (to the extent that Directors of such nominee’s
class are to be elected at such meeting for so long as the Board is classified)
and to nominate and recommend each such individual to be elected as a Director
as provided herein, and to solicit proxies or consents in favor thereof. The
Company is entitled to identify such individual as a Blackstone Designee
pursuant to this Stockholders Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE III.

INFORMATION

3.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles. For so long as the Blackstone Entities
beneficially own 5% or more of the outstanding shares of Common Stock, the
Company shall, and shall cause its Subsidiaries to, permit the Blackstone
Entities and their respective designated representatives, at reasonable times
and upon reasonable prior notice to the Company, to review the books and records
of the Company or any of such Subsidiaries and to discuss the affairs, finances
and condition of the Company or any of such Subsidiaries with the officers of
the Company or any such Subsidiary. For so long as the Blackstone Entities
beneficially own 5% or more of the outstanding shares of Common Stock, the
Company shall, and shall cause its Subsidiaries to, provide the Blackstone
Entities, in addition to other information that might be reasonably requested by
the Blackstone Entities from time to time, (i) direct access to the Company’s
auditors and officers, (ii) the ability to into the Company’s general ledger and
other systems in order to enable the Blackstone Entities to retrieve data on a
“real-time” basis, (iii) quarter-end reports, in a format to be prescribed by
the Blackstone Entities, to be provided within 30 days after the end of each
quarter, (iv) copies of all materials provided to the Company’s board of
directors (or equivalent governing body) at the same time as provided to the
directors (or their equivalent) of the Company, (v) access to appropriate
officers and directors of the Company at such times as may be requested by the
Blackstone Entities, as the case may be, for consultation with each of the
Blackstone Entities with respect to matters relating to the business and affairs
of the Company and its subsidiaries, (vi) information in advance with respect to
any significant corporate actions, including, without limitation, extraordinary
dividends, mergers, acquisitions or dispositions of assets, issuances of
significant amounts of debt or equity and material amendments to the certificate
of incorporation or bylaws of the Company or any of its respective subsidiaries,
and to provide the Blackstone Entities, with the right to consult with the
Company and its subsidiaries with respect to such actions, (vii) flash data, in
a format to be prescribed by the Blackstone Entities, to be provided within ten
days after the end of each quarter and (viii) to the extent otherwise prepared
by the Company, operating and capital expenditure budgets and periodic
information packages relating to the operations and cash flows of the Company
and its Subsidiaries (all such information so furnished pursuant to this
Section 3.1, the “Information”). The Company agrees to consider, in good faith,
the recommendations of the Blackstone Entities in connection with the matters on
which the Company is consulted as described above. Subject to Section 3.2, any
Blackstone Entity (and any party receiving Information from a Blackstone Entity)
who shall receive Information shall maintain the confidentiality of such
Information, and the Company shall not be required to disclose any privileged
Information of the Company so long as the Company has used its commercially
reasonable efforts to enter into an arrangement pursuant to which it may provide
such information to the Blackstone Entities without the loss of any such
privilege.

 

5



--------------------------------------------------------------------------------

3.2 Sharing of Information. Individuals associated with the Blackstone Entities
may from time to time serve on the boards of directors or similar governing
bodies of the Company and its Subsidiaries. The Company, on its behalf and on
behalf of its Subsidiaries, recognize that such individuals (i) will from time
to time receive non-public information concerning the Company and its
Subsidiaries, and (ii) may (subject to the obligation to maintain the
confidentiality of such information in accordance with Section 3.1) share such
information with other individuals associated with the Blackstone Entities. Such
sharing will be for the dual purpose of facilitating support to such individuals
in their capacity as directors and enabling the Blackstone Entities, as
equityholders, to better evaluate the Company’s performance and prospects. The
Company, on behalf of itself and its Subsidiaries, hereby irrevocably consents
to such sharing.

ARTICLE IV.

GENERAL PROVISIONS

4.1 Termination. This Agreement shall terminate on the earlier to occur of
(i) such time as the Blackstone Entities are no longer entitled to nominate a
Director pursuant to Section 2.1(a) and (ii) upon the delivery of a written
notice by the Blackstone Entities to the Company requesting that this Agreement
terminate.

4.2 Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed first class mail (postage
prepaid) or sent by reputable overnight courier service (charges prepaid) to the
Company at the address set forth below and to any other recipient at the address
indicated on the Company’s records, or at such address or to the attention of
such other Person as the recipient party has specified by prior written notice
to the sending party. Notices will be deemed to have been given hereunder when
sent by facsimile (receipt confirmed) delivered personally, five (5) days after
deposit in the U.S. mail and one (1) day after deposit with a reputable
overnight courier service.

The Company’s address is:

Catalent, Inc.

14 Schoolhouse Road

Somerset, New Jersey 08873

Attention: General Counsel

The Blackstone Entities’ address is:

The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attention: Chinh Chu

Fax: (212) 583-5722

 

6



--------------------------------------------------------------------------------

with a copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Peter Martelli, Esq.

Fax: (212) 455-2502

4.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the Company and the other
parties hereto. Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

4.4 Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof. To the fullest extent permitted by law, the Company shall not directly
or indirectly take any action that is intended to, or would reasonably be
expected to result in, any Blackstone Entity being deprived of the rights
contemplated by this Agreement.

4.5 Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned without the express prior written consent of the
other parties hereto, and any attempted assignment, without such consents, will
be null and void; provided, however, that each Blackstone Entity shall be
entitled to assign, in whole or in part, to any of its Permitted Assigns without
such prior written consent any of its rights hereunder.

4.6 Third Parties. Except as provided for in Section 3.2 with respect to any
Blackstone Entity, this Agreement does not create any rights, claims or benefits
inuring to any person that is not a party hereto nor create or establish any
third party beneficiary hereto.

4.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof.

4.8 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties unconditionally accepts the jurisdiction and venue of or, if the
Court of Chancery

 

7



--------------------------------------------------------------------------------

does not have subject matter jurisdiction over this matter, the Superior Court
of the State of Delaware (Complex Commercial Division), or if jurisdiction over
the matter is vested exclusively in federal courts, the United States District
Court for the District of Delaware, and the appellate courts to which orders and
judgments thereof may be appealed. In any such judicial proceeding, the parties
agree that in addition to any method for the service of process permitted or
required by such courts, to the fullest extent permitted by law, service of
process may be made by delivery provided pursuant to the directions in
Section 4.2. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

4.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and that the parties, in
addition to any other remedy to which they may be entitled at law or in equity,
shall be entitled to specific performance of this Agreement without the posting
of bond.

4.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof or thereof other than those expressly set
forth herein and therein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.

4.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

4.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

4.13 Grant of Consent. Any vote, consent or approval of the Blackstone Group or
a Blackstone Entity hereunder shall be deemed to be given with respect to such
entities or entity if such vote, consent or approval is given by members of such
entities or entity having a pecuniary interest in a majority of the shares of
Common Stock over which all members of such entities or entity then have a
pecuniary interest.

 

8



--------------------------------------------------------------------------------

4.14 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

4.15 Effectiveness. This Agreement shall become effective upon the Closing Date.

4.16 No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

[Remainder Of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
on the day and year first above written.

 

COMPANY: CATALENT, INC. By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BLACKSTONE GROUP: BLACKSTONE HEALTHCARE PARTNERS L.L.C. By:   BLACKSTONE CAPITAL
PARTNERS V, L.P., managing member By:   BLACKSTONE MANAGEMENT ASSOCIATES V
L.L.C., its general partner By:  

/s/ Chinh E. Chu

  Name:   Chinh E. Chu   Title:   Senior Managing Director

[Signature Page to Stockholders Agreement]